Case 1:10-cr-00228-LTS Document 1544 Filed 04/09/20 Page 1of1

THE LAW OFFICES OF

ANDREW J. FrRiscuH, PLLC

ONE PENN PLAZA
58rd FLOOR
NEW YORK, NEW YORK 10119

JASON D. WRIGHT
ADMITTED IN NEW YORK. VIRGINIA
oe AND THE DISTRICT OF COLUMBIA

FAX: (646) 304-0352 April 9, 2020 oe Sener
By ECF
The Honorable Laura Taylor Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Daniel Bonventre
Criminal Docket No. 10-228 (LTS)

Dear Judge Swain:

In light of the government’s truly shocking letter of this afternoon, I write on
behalf of Daniel Bonventre to request that the Court order his immediate release.

Respectfully submitted,

/s/
Andrew J. Frisch

cc: AUSA Noah Solowiejezyk

WWW.ANDREWFRISCH.COM
